 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 1 of 15 Page ID #:738



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JEFFREY ALLAN O’DONNELL                      CASE NO.: 2:20-cv-01095-JFW-PVCx
                    Plaintiff,
12    v.
13   FORD MOTOR COMPANY, a Delaware               PROTECTIVE ORDER
     Corporation; GALPIN MOTORS, INC., a
14   California Corporation; and DOES 1
15   through 10, inclusive,
                     Defendant.
16
17
18         In order to preserve and maintain the confidentiality of certain confidential,
19   commercial and/or proprietary documents and information produced or to be
20   produced by FORD MOTOR COMPANY (“Ford”) or by any party in this action, it
21   is ordered that:
22         1.     The documents or information subject to this Stipulated Protective
23   Order contain confidential business information, trade secrets and/or private
24   information of Ford, or contain the personally identifiable information of customers
25   of Ford (“Protected Information”), and are the subject of certain discovery requests
26   in this matter. Good cause exists for this Stipulated Protective Order because the
27   producing party (here, Ford) has a legitimate interest in protecting this information,
28
                                            -1-
                                     PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 2 of 15 Page ID #:739



 1   and it is not the type of information that is generally made known to the public or
 2   outside of Ford’s business. Documents or information known to be subject to this
 3   Stipulated Protective Order, at this time, include warranty policy manuals, customer
 4   service or reacquired vehicle manuals or policies and procedures, warranty claim
 5   information, and personally identifiable information regarding customers or
 6   individuals who are not parties to this litigation. Any other future documents or
 7   information produced by either party not mentioned here may be subject to this
 8   Stipulated Protective Order. These types of documents and information are subject
 9   to protection under Federal Rule of Civil Procedure 26(c) which authorizes this
10   Honorable Court to make any order that justice requires to protect a party or person
11   from unwarranted annoyance, embarrassment, or oppression, or undue burden and
12   expense. See Phillips exrel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,
13   1213–14 (9th Cir.2002). The parties do not dispute the necessity of this Stipulated
14   Protective Order in this instance. However, the parties acknowledge that this
15   Stipulated Protective Order dos not confer blanket protections and, as set forth
16   below, does not entitle them to file confidential information under seal, the
17   procedure of which is set forth in the Local Rules.
18         2.     Ford submits that its Protected Information should be subject to this
19   Stipulated Protected Order because if it becomes available in the public domain,
20   competitors of Ford could gain an understanding of, among other things, the policies,
21   processes, procedures, and techniques Ford utilizes to design, develop, investigate
22   and evaluate its products, customer concerns, and repurchase efforts. The
23   uncontrolled dissemination of the documents and information could cause
24   competitive harm to Ford. The Protected Information is a valuable commodity to
25   Ford and this value could be undermined through public dissemination. With
26   respect to personally identifiable information of customers or individuals, including
27
28
                                           -2-
                                    PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 3 of 15 Page ID #:740



 1   those who are not parties to this case, there is an expectation of privacy and
 2   protection of said information that merits protection of that information by use of
 3   this Stipulated Protective Order.
 4         3.     Documents or information to be produced or provided by Ford or any
 5   party in this litigation that contain confidential, commercially sensitive, private
 6   personal information and/or proprietary information may be designated as
 7   confidential by marking or placing the applicable notice “Subject to Protective
 8   Order,” or “Confidential,” or substantially similar language on media containing the
 9   documents, on the document itself, or on a copy of the document, in such a way that
10   it does not obscure the text or other content of the document.
11         4.     As used in this Order, the terms “documents” or “information” mean
12   all written material, electronic data, videotapes, and all other tangible items,
13   produced in whatever format (e.g., hard copy, electronic, digital, etc.) and on
14   whatever media (e.g., hard copy, videotape, computer diskette, CD-ROM, DVD, by
15   secure electronic transmission, hard drive or otherwise).
16         5.     Documents or information designated as “Subject to Protective Order,”
17   or “Confidential” or substantially similar language in accordance with the provisions
18   of this Order (“Protected Documents” or “Protected Information”) shall only be
19   used, shown, or disclosed as provided in this Order. However, nothing in this Order
20   shall limit a party’s use or disclosure of its, his or her own information designated
21   as a Protected Document or Protected Information.
22         6.     If a receiving party disagrees with the “Protected” designation of any
23   document or information, the parties will adhere to and follow the procedure
24   outlined in LR 37.1 of the Central District of California in an effort to resolve the
25   dispute. The Protected Documents or Information at issue will continue to be treated
26
27
28
                                            -3-
                                     PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 4 of 15 Page ID #:741



 1   as a Protected Document pending determination by the Court as to the confidential
 2   status.
 3             7.   Protected Documents and any copies thereof shall be maintained
 4   confidential by the persons authorized to receive the documents pursuant to
 5   paragraph 6 and shall be used only for prosecuting, defending, or attempting to settle
 6   this litigation, subject to the limitations set forth herein.
 7             8.   Unless otherwise ordered by the Court or permitted in writing by the
 8   Designating/Producing Party, a Receiving Party may disclose Protected Documents
 9   only to “Qualified Persons,” who are:
10                        a.     The Parties Counsel of Record in this matter, as well as
11                        employees of said Counsel of Record to whom it is reasonably
12                        necessary to disclose the information for this matter. Employees
13                        of Counsel of Record shall be bound to this Stipulated Protective
14                        Order by the signature of Counsel of Record;
15                        b.     Non-attorney experts or non-attorney consultants of the
16                        Receiving Party to whom disclosure is reasonably necessary for
17                        this matter and who have signed the “Written Assurance”
18                        (Exhibit A), provided that no disclosure shall be made to any
19                        expert or consultant who is employed by a competitor of Ford;
20                        c.     The Court and its personnel;
21                        d.     Court reporters and their staff;
22                        e.     Professional jury or mock trial consultants, mock jurors
23                        (except that mock jurors will not retain hard or electronic copies
24                        of Protected Documents at the conclusion of mock proceedings),
25                        and a vendor hired by a party to host data and maintain a database
26                        of electronic data or perform other work related to the collection,
27
28
                                              -4-
                                       PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 5 of 15 Page ID #:742



 1                      review, or production of documents in the case, to whom
 2                      disclosure is reasonably necessary and who have signed the
 3                      “Written Assurance” attached as Exhibit A hereto;
 4                      f.     The author or recipient of a document containing the
 5                      information, or any other person agreed to in writing by the
 6                      parties who have signed the “Written Assurance” attached as
 7                      Exhibit A hereto;
 8                      g.     During their depositions, witnesses, and attorneys for
 9                      witnesses, in the matter, and consistent with Sub-Paragraph (g),
10                      provided: (i) the deposing party requests that the witness sign
11                      the Exhibit A “Written Assurance;” and (ii) they will not be
12                      permitted to keep any confidential information unless they sign
13                      the Exhibit A “Written Assurance,” unless otherwise agreed by
14                      the Designating Party or ordered by the Court. Pages of
15                      transcribed deposition testimony or exhibits to depositions that
16                      reveal Protected Documents may be separately bound by the
17                      court reporter and may not be disclosed to anyone except as
18                      permitted under this Stipulated Protective Order; and
19                      h.     Any mediator or settlement officer, and their supporting
20                      personnel, mutually agreed upon by any of the parties engaged
21                      in settlement discussions.
22         9.     The receiving party must store and maintain Protected Documents at a
23   location and/or in a secure manner that ensures that access is limited to the persons
24   authorized under this Order.
25         10.    The Receiving Party shall retain each such executed Written Assurance
26   and shall keep a list identifying (a) all persons described in paragraphs 8(b), 8(e),
27
28
                                           -5-
                                    PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 6 of 15 Page ID #:743



 1   and 8(f) above to whom Protected Documents have been disclosed, and (b) all
 2   Protected Documents disclosed to such persons. The Receiving Party shall keep a
 3   list identifying all attorneys employed with the Parties’ counsel of record to whom
 4   Protected Documents have been disclosed. Each such executed Written Assurance
 5   and list shall be submitted to counsel for Ford upon Order of the Court requiring
 6   production. However, for non-attorney consulting experts who were not designated
 7   as testifying experts, the Receiving Party may redact the name, address, and
 8   signature of the consultant before disclosing the executed Exhibit A and document
 9   list for that person. To the extent the “Qualified Persons” described in paragraphs
10   8(b) and 8(f) above include privileged non-testifying expert consultants or privileged
11   non-testifying consultants, the Receiving Party shall retain each such executed
12   Exhibit A and shall keep a list identifying (a) all such non-testifying expert
13   consultants/consultants described in paragraphs 8(b) and 8(f) above to whom
14   Protected Documents have been disclosed, and (b) all Protected Documents
15   disclosed to such persons. In the event that the Producing Party seeks to compel the
16   production of each unredacted and executed Exhibit A, for good cause, the parties
17   will adhere to the procedure outlined in LR 37.1 of the Central District of California
18   prior to filing any motion.
19         11.    As the Protected Documents may only be distributed to Qualified
20   Persons, Qualified Persons may not post Protected Documents on any website or
21   internet accessible document repository, excepting a secure vendor hosted review
22   platform for the sole purpose of reviewing the information for the subject case and
23   not for any other purpose, and shall not under any circumstance sell, offer for sale,
24   advertise, or publicize either the Protected Documents and the Confidential
25   information contained therein or the fact that such persons have obtained Ford’s (or
26   the producing party’s) Protected Documents and confidential information.
27
28
                                            -6-
                                     PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 7 of 15 Page ID #:744



 1         12.    To the extent that Protected Documents or information obtained
 2   therefrom are used in written discovery or in the taking of depositions (including
 3   exhibits) or other pretrial discovery or testimony and/or used as exhibits at trial, such
 4   documents or information shall remain subject to the provisions of this Order,
 5   including any transcript pages of the deposition testimony and/or trial testimony
 6   dealing with, referring to or referencing the Protected Documents or information.
 7   Designation of the portion of the transcript (including exhibits) which contains
 8   references to Protected Documents or information shall be made (i) by a statement
 9   to such effect on the record during the proceeding in which the testimony is received,
10   or (ii) by written notice served on counsel of record in this Litigation within thirty
11   (30) business days after the receipt of the draft or final transcript (whichever is
12   received earlier) of such proceeding (as used herein, the term “draft transcript” does
13   not include an ASCII or rough transcript). However, before such thirty (30) day
14   period expires, all testimony, exhibits and transcripts of depositions or other
15   testimony shall be treated as Protected Documents. All portions of transcripts not
16   designated as Confidential within the time frame provided herein shall be deemed
17   not confidential.
18         13.    If any party disagrees with the designation of all or part of a deposition
19   transcript designated as “Protected” pursuant to Paragraph 10 above, the parties will
20   adhere to and follow the procedure outlined in LR 37.1 of the Central District of
21   California in an effort to resolve the dispute. The designated deposition testimony at
22   issue, and any related exhibits, will continue to be treated as a Protected Document
23   pending determination by the Court as to the confidential status.
24         14.    All documents that are filed with the Court that contain any portion of
25   any Protected Document or information taken from any Protected Document shall
26   be filed under seal by following the protocols for sealed filings in this Court (LR
27
28
                                             -7-
                                      PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 8 of 15 Page ID #:745



 1   79.5 of the Central District of California). However, if a party believes that
 2   documents designated as Protected Documents cannot or should not be sealed,
 3   pursuant to the protocols and rules in this Court, then the parties will adhere to and
 4   follow the procedure outlined by this Court and the Central District Local Rules.
 5   Absent written permission from the producing party or a court Order denying a
 6   motion to seal, a receiving party may not file in the public record any Protected
 7   Documents.
 8         15.     After the final disposition of this Action, within sixty (60) days of a
 9   written request by the Designating Party, each Receiving Party must return all
10   Protected Material to the Producing Party or destroy such material. As used in this
11   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12   summaries, and any other format reproducing or capturing any of the Protected
13   Material. Whether the Protected Material is returned or destroyed, the Receiving
14   Party must submit a written certification to the Producing Party (and, if not the same
15   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
16   (by category, where appropriate) all the Protected Material that was returned or
17   destroyed and (2) affirms that the Receiving Party has not retained any copies,
18   abstracts, compilations, summaries or any other format reproducing or capturing any
19   of the Protected Material. Notwithstanding this provision, Counsel of record are
20   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
21   and hearing transcripts, legal memoranda, correspondence, deposition and trial
22   exhibits, expert reports, attorney work product, and consultant and expert work
23   product, even if such materials contain Protected Material. Any such archival copies
24   that contain or constitute Protected Material remain subject to this Protective Order.
25   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
26   defenses in this Action, with or without prejudice; and (2) final judgment herein after
27
28
                                            -8-
                                     PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 9 of 15 Page ID #:746



 1   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
 2   of this Action, including the time limits for filing any motions or applications for
 3   extension of time pursuant to applicable law.
 4         16.    Inadvertent or unintentional production of documents or information
 5   containing confidential information that should have been designated as Protected
 6   Document(s) shall not be deemed a waiver in whole or in part of the party's claims
 7   of confidentiality.
 8         17.    The parties may disclose and produce responsive documents to each
 9   other in this litigation and seek to do so without risking waiver of any attorney-client
10   privilege, work product or other applicable privilege or protection. As such, the
11   parties will adhere to the following procedures with regard to the production of
12   privileged or protected material, should that occur:
13                a.       The production of documents (including both paper documents
14                         and electronically stored information or “ESI”) subject to
15                         protection by the attorney-client and/or work product doctrine or
16                         by another legal privilege protecting information from discovery,
17                         shall not constitute a waiver of any privilege or other protection,
18                         provided that the producing party notifies the receiving party, in
19                         writing, of the production after its discovery of the same.
20                b.       If the producing party notifies the receiving party after discovery
21                         that privileged materials (hereinafter referred to as the “Identified
22                         Materials”) have been produced, the Identified Materials and all
23                         copies of those materials shall be returned to the producing party
24                         or destroyed or deleted, on request of the producing party. The
25                         producing party will provide a privilege log providing
26                         information upon request or if required pursuant to Federal Rule
27
28
                                              -9-
                                       PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 10 of 15 Page ID #:747



 1                   of Civil Procedure Rule 26(b)(5) and applicable case law to the
 2                   receiving party at the time the producing party provides the
 3                   receiving party notice of the Identified Materials. If the receiving
 4                   party has any notes or other work product reflecting the contents
 5                   of the Identified Materials, the receiving party will not review or
 6                   use those materials unless a court later designates the Identified
 7                   Materials as not privileged or protected.
 8             c.    The Identified Materials shall be deleted from any systems used
 9                   to house the documents, including document review databases,
10                   e-rooms and any other location that stores the documents. The
11                   receiving party may make no use of the Identified Materials
12                   during any aspect of this matter or any other matter, including in
13                   depositions or at trial, unless the documents have been
14                   designated by a court as not privileged or protected.
15             d.    The contents of the Identified Materials shall not be disclosed to
16                   anyone who was not already aware of the contents of them before
17                   the notice was made. The receiving party must take reasonable
18                   steps to retrieve the Identified Materials if the receiving party
19                   disclosed the Identified Materials before being notified.
20             e.    If any receiving party is in receipt of a document from a
21                   producing party which the receiving party has reason to believe
22                   is privileged, the receiving party shall in good faith take
23                   reasonable steps to promptly notify the producing party of the
24                   production of that document so that the producing party may
25                   make a determination of whether it wishes to have the documents
26                   returned or destroyed pursuant to this Stipulation and Order.
27
28
                                       -10-
                                 PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 11 of 15 Page ID #:748



 1                f.    The party returning the Identified Materials may move the Court
 2                      for an order compelling production of some or all of the
 3                      Identified Material returned or destroyed, but the basis for such
 4                      motion may not be based on the fact or circumstances of the
 5                      production.
 6                g.    The disclosure of Identified Materials in this action is not a
 7                      waiver of the attorney-client privilege, work product doctrine or
 8                      any other asserted privilege in any other federal or state
 9                      proceeding, pursuant to Federal Rules of Evidence Rule 502(d).
10         18.    No provision of this stipulated order shall constitute a concession by
11   any party that any documents are subject to protection by the attorney-client
12   privilege, the work product doctrine or any other potentially applicable privilege or
13   doctrine. No provision of this stipulated order is intended to waive or limit in any
14   way either party’s right to contest any privilege claims that may be asserted with
15   respect to any of the documents produced except to the extent set forth herein.
16         19.    In the event that a party produces a document without a confidentiality
17   designation as permitted by this Order, the following procedures shall apply:
18                a.    The producing party shall, within fourteen (14) days of the
19                      discovery of the disclosure, notify the other party in writing. The
20                      party receiving such notice shall promptly destroy the document,
21                      including any copies it has, or return the document on request of
22                      the producing party. Within ten (10) days after such document
23                      is returned or its destruction certified, the producing party will
24                      produce a new version of any such document that was returned
25                      or destroyed, which will contain the appropriate confidentiality
26                      designation.
27
28
                                            -11-
                                      PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 12 of 15 Page ID #:749



 1                b.     If the receiving party disputes the producing party’s claim of
 2                       confidentiality, that party may move the Court to challenge the
 3                       confidential designation in accordance with Paragraph 4 of this
 4                       Order. If the receiving party elects to file such a motion, the
 5                       receiving party may retain possession of the document, but shall
 6                       treat it in accordance with the terms of the Protective Order
 7                       pending resolution of the motion. If the receiving party's motion
 8                       is denied, the parties shall promptly comply with Paragraph 17(a)
 9                       of this Order.
10                c.     The production of such document does not constitute a waiver of
11                       any claim of confidentiality as set forth in this order or any other
12                       matter in any other jurisdiction, unless otherwise ordered by the
13                       Court.
14         20.    This Protective Order may not be waived, modified, abandoned, or
15   terminated, in whole or part, except by an instrument in writing signed by the parties.
16   If any provision of this Protective Order shall be held invalid for any reason
17   whatsoever, the remaining provisions shall not be affected thereby.
18         21.    After termination of this litigation, the provisions of this Order shall
19   continue to be binding. This Court retains and shall have jurisdiction over the parties
20   and recipients of the Protected Documents for enforcement of the provisions of this
21   Order following termination of this litigation.
22         22.    This Protective Order shall be binding upon the parties hereto, upon
23   their attorneys, and upon the parties’ and their attorneys’ successors, executors,
24   personal representatives, administrators, heirs, legal representatives, assigns,
25   subsidiaries, divisions, employees, agents, independent contractors, or other persons
26   or organizations over which they have control.
27
28
                                           -12-
                                     PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 13 of 15 Page ID #:750



 1         23.    It is further agreed that the language and terms of this Stipulated
 2   Protective Order are based on negotiation and compromise for purposes of use in
 3   this case only. The terms of this Stipulated Protective Order shall not be deemed as
 4   precedent with respect to negotiation of protective order terms in any future litigation
 5   involving the parties and/or their counsel.
 6
 7   GOOD CAUSE HAVING BEEN SHOWN BY THE PARTIES’ STIPULATION,
 8   IT IS SO ORDERED.
 9
10   Dated: March 8, 2021             _____________________________________
11                                    HON. PEDRO V. CASTILLO
                                      UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -13-
                                     PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 14 of 15 Page ID #:751



 1
                             UNITED STATES DISTRICT COURT
 2
                        CENTRAL DISTRICT OF CALIFORNIA
 3
 4   JEFFREY ALLAN O’DONNELL,                     CASE NO.: CV 20-1095-JFW(PVCx)
 5
                  Plaintiff,
 6
 7   v.
 8   FORD MOTOR COMPANY, a
 9   Delaware Corporation; GALPIN                            EXHIBIT A
     MOTORS, INC., a California
10   Corporation; and DOES 1 through 10,
11   inclusive,
12                Defendants.
13
14
15
16
17
           AFFIDAVIT OF _______________________________________, being
18
19   duly sworn and personally appearing before the undersigned attesting officer, duly
20   authorized by law to administer oaths, deposes, and says that the within statements
21
     are true and correct:
22
23                                           1.
24         I have read the Stipulated Protective Order attached hereto, and I understand
25
     its terms and meanings.
26
27                                           2.
28
                                          -14-
                                    PROTECTIVE ORDER
 Case 2:20-cv-01095-JFW-PVC Document 38 Filed 03/08/21 Page 15 of 15 Page ID #:752



 1         I agree that my signature below submits me to the jurisdiction of the Central
 2
     District Court of California, in the above captioned case and binds me to the
 3
 4   provisions of the Stipulated Protective Order, including to all promises undertaken
 5   in the Order, as if originally agreed by me.
 6
           Further Affiant sayeth not.
 7
 8
 9         This ______ day of _______________________, 20___.
10
11                                           ___________________________________
12                                                        AFFIANT
13
14   SUBSCRIBED AND SWORN to before me
     this ___ day of _________________, ____.
15
16
     _____________________________________
17   NOTARY PUBLIC
18   Name: ________________________________
     No.: __________________________________
19   My Commission Expires: ________________
20
21
22
23
24
25
26
27
28
                                           -15-
                                     PROTECTIVE ORDER
